                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   THE ESTATE OF RICHARD BARD        1:17-cv-01452-NLH-AMD
   and DANA GERMAN-BUNTON, as
   administrator ad-prosequendum     OPINION
   of THE ESTATE OF RICHARD
   BARD,

                Plaintiffs,

        v.

   THE CITY OF VINELAND, CHIEF
   RUDY BEU, FORMER CHIEF
   TIMOTHY CODISPOTI, and JOHN
   DOE POLICE OFFICERS 1-10,

                Defendants.


APPEARANCES:

CONRAD J. BENEDETTO
LAW OFFICES OF CONRAD J. BENEDETTO
1233 HADDONFIELD-BERLIN ROAD
SUITE 1
VOORHEES, NJ 08043

     On behalf of Plaintiffs

A. MICHAEL BARKER
TODD J. GELFAND
BARKER, GELFAND & JAMES
LINWOOD GREENE
210 NEW ROAD
SUITE 12
LINWOOD, NJ 08221

     On behalf of Defendants

HILLMAN, District Judge

     This matter concerns claims by Plaintiff, Dana German-

Bunton, the mother of Richard Bard, the decedent, arising out of
the shooting death of Bard by Defendant City of Vineland

(“City”) police officers.    In her original and amended

complaint, 1 Plaintiff claimed: a) that the police officers –

named as John Does - violated Bard’s right to be free from the

use of excessive force; b) the City and the police chiefs

maintained a policy or custom that fostered the police officers’

use of excessive force; and c) the City and police chiefs failed

to properly train their officers on the appropriate use of

force, all in violation of the Fourth Amendment of the U.S.

Constitution and New Jersey Civil Rights Act, N.J.S.A. 10:6–

2(c).

     On October 19, 2017, the Court granted the motion of the

City of Vineland, its current police chief, Rudy Beu, and its

former police chief, Timothy Codispoti, to dismiss Plaintiff’s

claims.   (Docket No. 18.)   The Court afforded Plaintiff leave to

file a second amended complaint against those Defendants if she

could do so in compliance with Federal Civil Procedure Rules 8

and 11 and the standards set forth by Twombly and Iqbal. 2   (Id.)

Plaintiff filed a second amended complaint, and Defendants again

moved to dismiss Plaintiff’s claims.


1 Plaintiff filed her original complaint on March 2, 2017.    She
filed an amended complaint on March 21, 2017.

2 Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007); Ashcroft v.
Iqbal, 556 U.S. 662 (2009).


                                  2
     On July 20, 2018, the Court granted Defendants’ motion to

dismiss Plaintiff’s second amended complaint.    (Docket No. 27.)

The Court held that Plaintiff’s second amended complaint failed

to plead facts to suggest that the police chiefs, as

policymakers for the City of Vineland, made a deliberate choice

to promulgate, implement, or maintain the alleged policies and

customs and training failures.   The Court further found that

Plaintiff’s second amended complaint also failed to provide

facts to suggest that any such policies, customs, or training

failures proximately caused the officers’ actions during the

incident.   Thus, the Court again dismissed Plaintiff’s claims

brought under Monell v. Dept. of Social Services of City of New

York, 436 U.S. 658, 694 (1978) against the City and the police

chiefs.   (Id.)

     From the time Plaintiff filed her original complaint

through the Court’s decision dismissing, for the second time,

Plaintiff’s Monell claims against the City and the police

chiefs, Plaintiff never sought to substitute the John Doe

officers with their real identities.    In the July 20, 2018

Opinion, the Court stated, “It remains a mystery to the Court

why the identities of the officers involved in the shooting

death of Bard have not been revealed.    Plaintiff’s original

complaint was filed on March 2, 2017, and even though the formal

discovery process has not yet begun because of the two motions

                                 3
to dismiss that were filed, it is unclear why other means are

not available to Plaintiff to determine the officers’

identities.”   (Docket No. 27 at 12-13.)   The Court directed

Plaintiff to file a letter within 15 days explaining why the

John Doe officers had not yet been identified and added to the

complaint, so that the Court could determine how the matter

would move forward.   (Id. at 13.)

     On August 23, 2018, Plaintiff responded that she had

identified the officers and she asked for forty-five days to

file an amended complaint.   (Docket No. 29.)   In consideration

of Plaintiff’s letter and the Court’s prior Opinions, the Court

directed Plaintiff to file a motion for leave to file an amended

complaint pursuant to Fed. R. Civ. P. 15(c) and N.J. Ct. R.

4:26-4 no later than September 21, 2018.    (Docket No. 30.)    The

Court had previously explained that N.J. Ct. R. 4:26-4 – the

“fictitious party rule” applicable in federal court - permits a

plaintiff to preserve a claim against a yet unidentified

potential defendant who may have contributed to the plaintiff’s

injuries, so long as the plaintiff, via a motion prior to

judgment, seeks to amend the complaint to state the defendant’s

true name, and the motion is accompanied by an affidavit

explaining the manner in which that information was obtained,

along with evidence of the plaintiff’s due diligence. (Docket

No. 18 at 15 n.4, citing DeRienzo v. Harvard Industries, Inc.,

                                 4
357 F.3d 348, 353 (3d Cir. 2004) (citing N.J.S.A. 2A:14–2 and

N.J. Ct. R. 4:26–4)).)

     Plaintiff filed a motion for leave to amend and attached a

proposed third amended complaint, which is currently pending.

(Docket No. 31.)    The motion does not address N.J. Ct. R. 4:26-

4, and it does not explain why Plaintiff had not named the

officers previously.      The proposed third amended complaint

substitutes the “John Does” for the real identities of the

officers - Christopher Puglisi and Gerard Moughan.       However, the

proposed third amended complaint also contains all the same

claims the Court previously dismissed twice, except for the

elimination of any reference to former police chief Codispoti.

(Docket No. 31-3.)

     Defendants have opposed the filing of the proposed third

amended complaint.      (Docket No. 35.)   First, Defendants point

out that none of the claims against the City or the police

chiefs has changed from the prior dismissed complaints, and

those claims should not be allowed to proceed.       On that point,

the Court agrees.    Regurgitated claims that have already been

dismissed twice and have no new basis for assertion cannot

proceed, for all the same reasons the Court expressed in the

prior two opinions. 3


3 The second time the Court dismissed the claims against the City
and the police chiefs, it was without prejudice, instead of with
                                    5
     Second, Defendants argue that Plaintiff has asserted claims

against the two police officers, Christopher Puglisi and Gerard

Moughan, for excessive force, 4 but because Plaintiff’s third

amended complaint fails to aver any facts against Moughan, the

excessive force claim against him must be dismissed. 5   Again, the



prejudice as argued by Defendants, in the event that the
discovery process for Plaintiff’s claims against the police
officer defendants revealed facts to support her municipal
liability claims. Plaintiff still did not have the benefit of
discovery when she submitted her proposed third amended
complaint. Thus, the Court will strike Plaintiff’s claims
against the City and Beu, but not foreclose a future application
by Plaintiff pursuant to Fed. R. Civ. P. 15 to reassert her
Monell claims, if she can do so consistent with Fed. R. Civ. P.
8 and 11.

4 Plaintiff has also asserted claims for violations of the New
Jersey Civil Rights Act, which was modeled after 42 U.S.C. §
1983 and is interpreted analogously to § 1983. See Norman v.
Haddon Township, 2017 WL 2812876, at *4 (D.N.J. 2017).
Defendants have moved to dismiss Plaintiff’s NJCRA and § 1983
claims against Puglisi and Moughan in their official capacities
as duplicative of Plaintiff’s claims against the City, which
claims have been dismissed. Defendants are correct and
Plaintiff’s official capacity claims must be dismissed.
Janowski v. City of North Wildwood, 259 F. Supp. 3d 113, 131
(D.N.J. 2017). Plaintiff has also asserted state law claims for
wrongful death, assault, and battery against Puglisi.
Defendants have not moved to dismiss those claims.

5 Defendants do not argue that Plaintiff should be precluded from
the benefit of the fictitious party rule such that her third
amended complaint against the now-identified officers, filed on
September 21, 2018, should not relate back to the date of
Plaintiff’s original complaint, filed on March 2, 2017, for the
April 17, 2016 shooting of Bard. Thus, the Court accepts that
Plaintiff’s substitution of Puglisi for one of the John Doe
defendants is timely. See, e.g., Scott v. New Jersey State
Police, 2015 WL 4393474, at *2 (D.N.J. 2015) (citing Claypotch
v. Heller, Inc., 823 A.2d 844 (N.J. Sup. Ct. App. Div. 2003))
(explaining that a § 1983 claim for excessive force has a two-
                                6
Court agrees.

     The factual allegations in Plaintiff’s proposed third

amended complaint are as follows:

          FACTS COMMON TO ALL CLAIMS FOR RELIEF

          23. At the time of his death on April 17, 2016,
     Richard Bard was thirty-one (31) years old.

          24. Richard Bard had been involved in a motor vehicle
     accident on January 13, 2013, wherein he sustained serious
     injuries to his legs. Bard’s injuries included an open
     fracture to his femur, a closed fracture to his femur, rib
     contusions, a pulmonary contusion and pneumothorax; for
     which the decedent had pending surgeries.

          25. Based on his existing injuries, it was not
     possible for Richard Bard to walk briskly, much less run,
     from the Defendant Officers.

          26. On April 16, 2016, decedent, Richard Bard, and his
     girlfriend, Ebony Bonner, attended a birthday party at a
     friend’s home located at the Walnut Villa Complex on
     Florence Avenue in Vineland, New Jersey.

          27. At around 11:30 p.m., Richard Bard and an
     individual named Jonathan Bain agreed to leave the party
     and walk together to get cigarettes from another resident
     at the Walnut Villa Complex.

          28. It is alleged by the Vineland police that around
     1:00 a.m. on April 17, 2016, Richard Bard and Jonathon Bain
     were involved in a robbery of an individual near Seventh
     and Cherry Streets in Vineland.

          29. It is further alleged that Richard Bard and
     Jonathon Bain fled on foot and were chased by the police.


year statute of limitations, and that the fictitious party rule
provides that a plaintiff may identify a defendant by a
fictitious name before the statute of limitations expires, and
the plaintiff may then substitute the fictitious name with the
defendant's true name, with the amended complaint relating back
to the date of original complaint even if the limitations period
has run).
                                7
          30. A responding officer, Christopher Puglisi, shot at
     Richard Bard four times before Bard fell to the ground near
     East Avenue and Almond Street in Vineland.

          31. After the shooting, EMS were called. When EMS
     arrived, Richard Bard was found unconscious lying on the
     side of road in a pool of blood. He had sustained two
     gunshot wounds, including one gunshot wound to his groin
     and one gunshot wound to his hip. He suffered substantial
     blood loss at the scene.

           32. Richard Bard was pronounced dead at Inspira
     Hospital by Dr. William Martin at 2:05 a.m., on April 17,
     2016.

          34. [sic] After the shooting, family members of
     Richard Bard were advised that he sustained two broken
     wrists. No explanation was provided for how his wrists had
     been broken.

(Docket No. 31-3 at 3-4.)

     The only claim advanced against Moughan is asserted

collectively with Puglisi for excessive force:       “Defendants used

excessive force thereby violating Plaintiffs’ rights under the

laws of the Constitution of the United States, in particular the

4th and 14th Amendments and his rights under the Constitution

laws of New Jersey.   In doing so, Defendants willfully and

maliciously caused the death of Richard Bard.       The actions

committed by Defendants constitute intentional misconduct,

excessive use of force and deliberate indifference to

Plaintiffs’ constitutional rights which caused Richard Bard’s

death, in violation of Plaintiffs’ rights as previously set

forth in the above paragraphs.”       (Docket No. 31-2 at 5-6.)


                                  8
     The Court surmises that by Plaintiff substituting a John

Doe Officer defendant with Moughan, Moughan must have been

present or involved in the Bard shooting in some capacity.      That

the Court must guess as to Moughan’s involvement is fatal to

Plaintiff’s claims against him.

     It is well settled that a pleading is sufficient if it

contains “a short and plain statement of the claim showing that

the pleader is entitled to relief.”      Fed. R. Civ. P. 8(a)(2).

Following the Twombly/Iqbal standard, the Third Circuit has

instructed a two-part analysis in reviewing a complaint under

Rule 12(b)(6).   First, the factual and legal elements of a claim

should be separated; a district court must accept all of the

complaint's well-pleaded facts as true, but may disregard any

legal conclusions.   Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009) (citing Iqbal, 129 S. Ct. at 1950).      Second, a

district court must then determine whether the facts alleged in

the complaint are sufficient to show that the plaintiff has a

“‘plausible claim for relief.’”       Id. (quoting Iqbal, 129 S. Ct.

at 1950).   A complaint must do more than allege the plaintiff's

entitlement to relief.   Id.; see also Phillips v. Cnty. of

Allegheny, 515 F.3d 224, 234 (3d Cir. 2008). 6


6Amendments to pleadings are governed by Federal Civil Procedure
Rule 15, which provides that the Court “should freely give leave
when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Third
Circuit has shown a strong liberality in allowing amendments
                                  9
     Here, there are literally no facts in Plaintiff’s proposed

third amended complaint regarding Moughan that the Court can

separate from the legal claim that Moughan committed excessive

force against Bard.   As the Supreme Court instructed, this

formulaic recitation of the elements of a cause of action

without any facts “‘will not do.’”    Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 555).

     Consequently, the Court will grant Plaintiff’s motion for

leave to file a third amended complaint, but only for

Plaintiff’s claims asserted against City of Vineland Police

Officer Christopher Puglisi in his individual capacity.    All

other claims shall be stricken from the proposed amended

complaint.   Because the third amended complaint supersedes the

prior versions in providing the blueprint for the future course

of a lawsuit, Snyder v. Pascack Valley Hospital, 303 F.3d 271,




under Rule 15 in order to ensure that claims will be decided on
the merits rather than on technicalities. Dole v. Arco Chemical
Co., 921 F.2d 484, 487 (3d Cir. 1990); Bechtel v. Robinson, 886
F.2d 644, 652 (3d Cir. 1989). An amendment must be permitted in
the absence of undue delay, bad faith, dilatory motive, unfair
prejudice, or futility of amendment. Grayson v. Mayview State
Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (citing Foman v. Davis,
371 U.S. 178, 182 (1962)). Assessing a proposed amended
complaint for futility is the same as applying the Rule 12(b)(6)
standard. Brookman v. Township of Hillside, 2018 WL 4350278, at
*2 (D.N.J. Sept. 12, 2018) (citing In re NAHC, Inc. Sec. Litig.,
306 F.3d 1314, 1332 (3d Cir. 2002) (“An amendment would be
futile when ‘the complaint, as amended, would fail to state a
claim upon which relief could be granted.’”)).


                                10
276 (3d Cir. 2002), Plaintiff is directed to file on the docket

a third amended complaint which complies with the rulings in

this Opinion. 7   After the filing of a third amended complaint,

the parties may proceed to discovery under the direction of the

assigned magistrate judge.

     An appropriate Order will be entered.




Date:    January 4, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




7 In light of past failures, Plaintiff is reminded that if the
third amended complaint is not consistent with the law of the
case as set forth in this and prior opinions the Court will
consider appropriate sanctions.
                                 11
